DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-12 and 14-20 are currently pending in this application.
Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed invention includes a vehicle certification system (an augmented reality system and method) configured to: receive the emissions data of a subject vehicle captured by an emissions sensor; determine compliance with at least one emissions criterion based on the emissions data; display an augmented reality portion on a display, wherein the augmented reality portion comprises a dynamic border around an outline of a dynamic inspection feature of the subject vehicle to indicate to a user where to place a computing system to best image the dynamic inspection feature, wherein the dynamic border includes dynamic markers that change to indicate a necessary change in the dynamic inspection feature; capture image data of the dynamic inspection feature when the dynamic border on the augmented reality portion is aligned with the dynamic inspection feature; receive the image data of the dynamic inspection feature; and determine whether one or more physical parameters of the dynamic inspection feature satisfy a requirement for passing a certification test based on the image data.

According to another aspect of the present invention, a system for determining OBD false failures comprises a database of vehicle inspection OBD emission fault code results for a plurality of tested vehicles, a vehicle emission remote sensing device operable to measure vehicle emissions of in-use vehicles passing thereby, a camera that captures images of vehicles for which emissions are measured to identify the in-use vehicles, and a sensor to detect operational parameters of the in-use vehicles for which emissions are measured [See Fournier, Col. 2]. The system further includes a computer control operably integrated with the remote sensing device, sensor and camera, with the computer control being operable to evaluate the vehicle inspection results for a vehicle group and compare the in-use emission measurement 
In the illustrated embodiment, the vehicle emission RSD 16 is disclosed as being at least partially disposed adjacent roadway 12 over which vehicles travel, with RSD 16 being operable to analyze and evaluate characteristics, constituencies or compositions of the exhaust plume or emissions 18 discharged by vehicle 14 [See Fournier, Col. 4]. System 10 further includes a computing device or computer 20 integrated with RSD 16 for analyzing emissions 18, and a camera 22 that is operatively connected with computer 20 for capturing images of vehicle 14, with computer 20 being networked with various additional databases 24a, 24b, 24c, that may include information on vehicle regulatory standards, vehicle fuel economy ratings, and/or be used in the identification of vehicles [See Fournier, Col. 4].
Actual vehicle emissions analysis results, such as results 42 or 44, may correspondingly be analyzed and evaluated, such as for a particular vehicle make or model that has been determined to be exhibiting higher than normal OBD fault codes [See Fournier, Col. 8]. An indication that a particular make and model of vehicle is generating potential false failures can thus be obtained if the actual in-use vehicle emissions results do not disclose higher actual emissions values correlating with the evaluated results of increased OBD fault code data from database 11, including if the actual in-use vehicle emissions results indicate the vehicle to be operating within its regulatory type approval emissions certification [See Fournier, Col. 8].
Fournier fails to explicitly disclose display an augmented reality portion on a display, wherein the augmented reality portion comprises a dynamic border around an outline of a dynamic inspection feature of the subject vehicle to indicate to a user where to place a computing system to best image the dynamic inspection feature, wherein the dynamic border includes dynamic markers that change to indicate a necessary change in the dynamic inspection feature; capture image data of the dynamic inspection feature when the dynamic border on the augmented reality portion is aligned with the dynamic inspection feature.
TUUKKANEN (Hereafter, “Tuukkanen”) [US 2014/0240349 A1] discloses an approach is provided for causing a presentation in an augmented reality user interface for user guidance [See Tuukkanen, Abstract]. The approach involves causing a presentation of one or more indications of one or more parts in an augmented reality user interface, wherein the one or more parts are associated with at least one task [See Tuukkanen, Abstract]. The approach also involves causing a presentation of one or more guides for aligning the one or more indications with the one or more parts in the augmented reality user interface [See Tuukkanen, Abstract].
In one embodiment, the augmented reality 105 enables an augmented reality display to generate real-time representations of the images for one or more collaborative applications environments with virtual computer-generated imagery [See Tuukkanen, 0027]. More specifically, the view generated by the augmented reality 105 for one or more collaborative applications presented in any one of the participating UEs 101 is based, at least in part, on an orientation (e.g., location, directional heading, tilt angle, etc.) of the UE 101 in relation to the physical environment [See Tuukkanen, 0027]. In one scenario, when the UE 101 is operating in an orientation, for instance, facing the direction of the physical environment, the augmented reality 105 may depict, for instance, a virtual window showing a portion of the physical environment for one or more collaborative applications that is visible from the perspective of the UE 101 [See Tuukkanen, 0027]. In one scenario, where a user is operating a cell phone with 
In one scenario, a UE 101 may capture an image of a tire, whereby the notification platform 111 may process the image to determine any defect [See Tuukkanen, 0032]. The notification platform 111 may present one or more notification to the user in an augmented reality user interface requesting the user to change the tire based on the wear and tear determined from the image captured [See Tuukkanen, 0032]. The user may move around the car with the display, and compare and match the display with the damaged tire [See Tuukkanen, 0032]. The notification platform may either provide a step by step guide to change the tire or the location of the nearby auto repair shop based, at least in part, on user interaction [See Tuukkanen, 0032]. In one scenario, the notification platform 111 may cause a presentation based, at least in part, on the location of the car, the location of the user, the direction where the user is looking etc. [See Tuukkanen, 0032].
In step 303, the notification platform 111 causes, at least in part, a presentation of one or more guides for aligning the one or more indications with the one or more parts in the augmented reality user interface, wherein the one or more guides indicate, at least in part, a direction, an orientation, or a combination thereof to move a device presenting the augmented reality display for aligning the one or more indications with the one or more parts [See 
Tuukkanen fails to explicitly disclose wherein the augmented reality portion comprises a dynamic border around an outline of a dynamic inspection feature of the subject vehicle to indicate to a user where to place a computing system to best image the dynamic inspection feature, wherein the dynamic border includes dynamic markers that change to indicate a necessary change in the dynamic inspection feature; capture image data of the dynamic inspection feature when the dynamic border on the augmented reality portion is aligned with the dynamic inspection feature.
Ethington et al. (Hereafter, “Ethington”) [US 10,552,810 B1] discloses methods and systems for remote deposit of financial instruments are disclosed [See Ethington, Abstract]. The method may include using a mobile device such as a tablet computer or smart phone to automatically review live video data to determine a location of a check in the video image, and to obtain a still photo of the check image in response to determining that the mobile device is being held at a desired steadiness [See Ethington, Abstract]. The method may include providing a user with visual feedback that the mobile device is actively tracking the check [See Ethington, Abstract]. The method may further include cropping the captured check image and sending only a portion of the image to a remote server to verify a check MICR line has been captured [See Ethington, Abstract]. The method may further include a virtual endorsement module 
As shown in FIG. 14, when a user opens the application on his/her mobile device 1302 and selects to deposit a financial instrument such as a check, the augmented reality module 1308 may provide a partially transparent overlay image 1402 in the camera viewfinder area 1404 shown on the display 1310 of the user's mobile device 1302 [See Ethington, Col. 22-23]. This overlay image 1402 may identify which side of the check is to be captured (front or back) by including general outlines 1406 of items generally found on the desired side of the check (e.g. date line, signature line, etc.) and/or text 1408 expressly identifying which side the user needs to face up in front of the camera (e.g. "front of check") [See Ethington, Col. 22-23]. The general outlines 1406 or text 1408 may be displayed in a semi-transparent manner so that the check a user is trying to capture with the camera of the mobile device 1302 is not obscured [See Ethington, Col. 22-23]. The overlay 1402 image may act as a guide to the user as to where the check should be positioned and sized within the camera viewfinder area 1404 [See Ethington, Col. 22-23]. After automatically capturing a still image of the front side of the check when the mobile device determines the appropriate image criteria have been met, the augmented reality module may display an overlay image 1402 inviting the user to scan the back side of the check [See Ethington, Col. 22-23]. Referring to FIG. 15, once a check 1502 is identified by the mobile device 1302, the semi-transparent overlay image 1402 is removed and replaced by a frame 1504 that will then track the check within the camera viewfinder area 1404 as long as it can be detected [See Ethington, Col. 22-23]. The frame may be lines or other indicia that make up a full 
Ethington fails to explicitly disclose wherein the augmented reality portion comprises a dynamic border around an outline of a dynamic inspection feature of the subject vehicle to indicate to a user where to place a computing system to best image the dynamic inspection feature, wherein the dynamic border includes dynamic markers that change to indicate a necessary change in the dynamic inspection feature; capture image data of the dynamic inspection feature when the dynamic border on the augmented reality portion is aligned with the dynamic inspection feature.
Thorley et al. (Hereafter, “Thorley”) [US 2017/0186247 A1] discloses a car wash with integrated diagnostic functions is provided that includes the ability to wash and dry a connected vehicle and perform various diagnostic functions [See Thorley, Abstract]. The various diagnostic functions such as tread depth measurement, measuring tire pressures, performing 
Floor 120 may include a tire tread determination system 122, in which a tire tread may be determined based on various techniques such as light, imaging, sound, gauge and the like [See Thorley, 0019]. The tire tread determination system 122 includes at least one tire sensor 124, but may include 2 or more tire sensor 124.  In one embodiment, there is one tire sensor 124 configured and positioned to receive each tire of the connected vehicle 102 [See Thorley, 0019]. The tire tread determination system 122 is configured to measure a depth of a tire in order to determine whether the tire needs to be replaced [See Thorley, 0020]. The connected vehicle's 102 information, such as a VIN number or tire identifying information can be entered into the control so that the proper tread depth information can be loaded onto the control 130 
In one embodiment, a report may be generated at the end of the car wash and handed to the driver and/or sent to the driver's wireless computing device 210 [See Thorley, 0021]. Thus, if a tire's depth is too narrow to drive further, the driver can be alerted to this safety issue and can be directed to a nearby tire shop or a tow truck can be ordered [See Thorley, 0021]. In a further embodiment, a partial safety inspection including an emission inspection may also be performed at the car wash 100 [See Thorley, 0027]. Emission inspection includes querying the ECUs of the vehicle for any emissions related issues and any set emissions related DTCs [See Thorley, 0027]. As noted herein, DTCs and diagnostic information may be transmitted via the connected vehicle 102 through the wireless computer system 104 or via the wireless diagnostic tool 202 [See Thorley, 0027]. Thus, emissions testing may be conducted at the car wash 100 
Thorley fails to explicitly disclose display an augmented reality portion on a display, wherein the augmented reality portion comprises a dynamic border around an outline of a dynamic inspection feature of the subject vehicle to indicate to a user where to place a computing system to best image the dynamic inspection feature, wherein the dynamic border includes dynamic markers that change to indicate a necessary change in the dynamic inspection feature; capture image data of the dynamic inspection feature when the dynamic border on the augmented reality portion is aligned with the dynamic inspection feature.
Webb et al. (Hereafter, “Webb”) [US 2006/0114531 A1] discloses methods, systems, and apparatuses for providing automated vehicle image acquisition, analysis, and reporting [See Webb, Abstract]. One embodiment of the invention includes a method for providing vehicle damage information to an interested party [See Webb, Abstract]. The method can include receiving simultaneously captured image data associated with a vehicle [See Webb, Abstract]. The method can also include comparing at least a portion of the image data with previously stored image data associated with the vehicle [See Webb, Abstract]. Furthermore, the method can include based at least in part on the comparison of the portion of image data with previously stored image data associated with the vehicle, determining whether damage to the vehicle exists [See Webb, Abstract]. In addition, the method can include outputting an indicator of whether damage to the vehicle exists [See Webb, Abstract]. 

Embodiments of the invention can also provide an automated review and analysis of images and image data associated with the vehicle [See Webb, 0014]. For example, a vehicle inspection engine can compare recent images and image data associated with a vehicle to a stored set of images or image data associated with the vehicle in order to identify potential damage, repairs, or other physical changes to the vehicle [See Webb, 0014]. An analysis report can then be generated for transmission to a third party such as a customer, estimator, or an insurance agency [See Webb, 0014]. Images, image data, and reports can also be posted to an Internet website for distribution or access by a third party accessing the website via a network [See Webb, 0014].
Referring back to FIG. 3, a field unit inspection system 300 is shown with a communications network 302 in communication with at least one local computer 304a of a 
Webb fails to explicitly disclose display an augmented reality portion on a display, wherein the augmented reality portion comprises a dynamic border around an outline of a dynamic inspection feature of the subject vehicle to indicate to a user where to place a computing system to best image the dynamic inspection feature, wherein the dynamic border includes dynamic markers that change to indicate a necessary change in the dynamic inspection feature; capture image data of the dynamic inspection feature when the dynamic border on the augmented reality portion is aligned with the dynamic inspection feature.
Thus, the claimed subject matter cannot be anticipated by any of the references found nor if they were combined, would they make the claimed invention obvious.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482